STEWART, J.,
Dissenting in part. — I dissent from that part of the opinion of the majority of the court, in which it is held that under the ordinances of Pocatello, the city council had a discretion in granting or refusing a license. Section 73 of an act approved March 15, 1907 (Laws 1907, p. 509), provides: “In addition to the power hereinbefore granted to cities and villages under the provisions of this chapter, any city or village may by ordinance or by-law”; and then follows subdivision 8 of section 15, in part as follows: “License, regulate and prohibit the selling or giving away of any intoxicating, malt, vinous, mixed or fermented liquor.” This statute empowers cities and villages by ordinance to license, regulate and prohibit the liquor traffic, but it does not grant to cities or villages the power to regulate or prohibit the sale of liquor independent of an ordinance. In this case the city council having passed an ordinance regulating the sale of intoxicating liquors, the petitioners were entitled to a license upon complying with said ordinance. The city council had no authority to reject the application upon grounds and conditions not covered by the ordinance. Had the city desired •to prohibit a certain class or certain individuals from selling liquors, the council should have provided for the same in the ordinance; in other words, I hold that the power with reference to the liquor traffic must be exercised by ordinance and not independent of ordinance. 4